People v Banner (2016 NY Slip Op 03748)





People v Banner


2016 NY Slip Op 03748


Decided on May 11, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 11, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
CHERYL E. CHAMBERS
ROBERT J. MILLER
SYLVIA O. HINDS-RADIX, JJ.


2012-08899
2012-08900

[*1]The People of the State of New York, respondent,
vDamon C. Banner, appellant. (Ind. Nos. 2065/11, 289/12)


Damon C. Banner, Stormville, NY, appellant pro se.
Madeline Singas, District Attorney, Mineola, NY (Judith R. Sternberg and Monica M. C. Leiter of counsel), for respondent.
Martin Goldberg, Franklin Square, NY, former appellate counsel.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated November 5, 2014 (People v Banner, 122 AD3d 641), affirming two judgments of the County Court, Nassau County, rendered August 8, 2012, and September 28, 2012, respectively.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
BALKIN, J.P., CHAMBERS, MILLER and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court